Citation Nr: 0728744	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include dementia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

A psychiatric disorder, to include dementia, is not shown by 
competent medical evidence to have a nexus or relationship to 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include dementia, was not incurred 
in or aggravated by military service, and a psychosis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2003 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings are 
assigned.  After notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

In reaching this determination the Board acknowledges the 
veteran's June 2007 testimony that he was granted Social 
Security disability benefits four years ago, i.e., in 2003.  
The appellant, however, has not presented any evidence that 
any record held by Social Security would show that a 
psychiatric disorder, to include dementia, was incurred or 
aggravated in-service, or that a psychosis was compensably 
disabling within a year of his 1979 separation from active 
duty.  Given the fact that the duty to assist is not a 
license for a fishing expedition to determine if there might 
be some unspecified information which could possibly support 
a claim, Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), 
the Board finds no duty to secure the Social Security 
records.  Counts v. Brown, 6 Vet. App. 473, 476-477 (1994) 
(when there is no showing of the relevance of outstanding 
records, there is no duty to assist).

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
dementia.  A March 1979 notation indicated the veteran was 
evaluated at a Community Mental Health Activity.  The phrase, 
"for adjustment difficulties," appears marked out.  No 
psychiatric diagnosis was offered.  Medical records do not 
show that the veteran was treated for injuries after being 
struck by a car.  The veteran's May 1979 separation 
examination revealed that the appellant was clinically normal 
from a psychiatric viewpoint.

VA records show the veteran was admitted for treatment of 
alcohol dependence in October 1995.  The veteran admitted to 
regular use of alcohol since 1980.  He denied previous 
psychiatric illness or treatment.  The examiner noted that 
the veteran was intoxicated during the interview, and he 
appeared to be functioning below average intellectually.  The 
discharge diagnoses included alcohol dependence, mild mental 
retardation, and alcohol induced dementia.

VA medical records dated from October to December 1998 show 
the veteran to be cognitively impaired.  He was admitted to 
the domiciliary area evaluation unit in November 1998 to 
promote sobriety.  The veteran had been living with his 80 
year old mother and this living arrangement was reportedly 
not working.  It was noted that the veteran had a history of 
alcohol dependence.  The veteran made a poor adjustment to 
the domiciliary due to his cognitive impairment.  He was 
unable to successfully complete the domiciliary orientation 
procedure, despite repeated instructions.  It was indicated 
that the veteran required a higher level of care than the 
domiciliary could provide.  He was therefore referred back to 
his Fort Worth case manager for appropriate placement and 
given a regular discharge.  The pertinent diagnoses included 
a cognitive impairment and alcohol dependence.

VA records show that in March 2001 the veteran was admitted 
for alcohol dependence.  It was noted he had been drinking 20 
years, and he was then drinking three 40 ounce malt liquors 
per day.  He reported being in rehabilitation twice before 
with no sobriety afterwards.  Diagnoses included alcohol 
dependence and mild mental retardation.  Treatment records 
questioned whether the veteran's low intelligence was from 
birth anoxia versus fetal alcohol syndrome as no psychiatric 
diagnosis had been made during his hospitalization.  The 
veteran was discharged in April 2001.  

At his June 2007 Travel Board hearing, the veteran testified 
that he believed his dementia stemmed directly from his 
military service.  The veteran stated that he was struck by a 
car in front of his barracks.  The veteran testified that he 
never saw a psychiatrist while in service and was never 
diagnosed with a psychiatric disorder to include dementia.  
He stated that after being struck by the car he was treated 
and released but was not hospitalized.  He testified that he 
was administratively discharged, but he did not remember why.

A friend of the veteran's testified that he was not the same 
when he returned from the service.  He told her he had been 
struck by a car in service and was hospitalized.  She 
testified he did not remember anything and would repeat 
things over and over.  She stated she was presently his 
caretaker.  She testified that she looked over his service 
medical records and it showed the veteran was struck by a car 
and was seen by a psychiatrist, but they had scratched it 
out.  She held it up to the light and figured out that it 
said he was mentally incapable of following directions or 
something like that.

The veteran's cousin testified that before he went into the 
service he had a good social standing and when he returned 
from service he was distant.  She stated he had no enthusiasm 
at all and in the past had taken care of his appearance.  She 
indicated his service medical records showed he was always at 
sick call and was constantly sick.  

Following the hearing the record was held open for 60 days to 
allow the veteran to submit any service medical records or 
other evidence that would show that he was seen by a 
psychiatrist while in service and was found mentally 
incapable of following directions.  No further evidence of 
any sort was submitted by the veteran or his representative.  

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection a psychiatric disorder, 
to include dementia.  Service medical records are negative 
for complaints, treatment, or diagnosis of any psychiatric 
disorder, to include dementia.  Although the veteran 
testified he was struck by a car while in service, medical 
records show no treatment for such an incident.  

The medical evidence of record demonstrates no causal 
connection between the veteran's current psychiatric 
disorders and active military service.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of a psychosis within 
one year of discharge from active duty.  The veteran's 
discharge date was 1979 and the first evidence presented as 
to any mental disorder dates from 1995 when VA diagnosed mild 
mental retardation following an admission for alcohol 
dependence.  As such, there was a considerable length of time 
between the veteran's separation from service and his 
diagnosis.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given 
length of time between the veteran's separation from military 
service and his treatment, the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d).  Service connection for a psychiatric 
disorder, to include dementia, is denied.

The Board acknowledges that the veteran, his friend, and 
cousin have testified that they believe that a psychiatric 
disorder, to include dementia, began during the appellant's 
service; however, none of these individuals is shown to be 
trained in the field of medicine.  Hence, they are not 
competent to offer medical opinions which address the 
etiology of the appellant's illness, nor are they competent 
to relate retrospectively recalled signs to a diagnosis they 
believe to be appropriate.  Espiritu v. Derwisnki, 2 Vet. 
App. 492 (1992).

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include dementia, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


